FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 TREVOR MICHAEL SALIBA,                            No. 21-71114
                       Petitioner,
                                                     SEC Nos.
                     v.                               3-18989
                                                      3-18990
 U.S. SECURITIES & EXCHANGE
 COMMISSION,
                       Respondent.                   OPINION


          On Petition for Review of an Order of the
            Securities & Exchange Commission

              Argued and Submitted June 7, 2022
                      Portland, Oregon

                     Filed August 31, 2022

     Before: David M. Ebel, * William A. Fletcher, and
            Richard R. Clifton, Circuit Judges.

                     Opinion by Judge Ebel




    *
      The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
2                       SALIBA V. USSEC

                          SUMMARY **


           Securities and Exchange Commission

    The panel denied in part, and dismissed in part, a petition
for review brought by Trevor Saliba challenging a
determination by the U.S. Securities and Exchange
Commission sustaining two industry bars imposed by the
Financial Industry Regulatory Authority (“FINRA”) against
him and a separate finding that he violated FINRA Rules
8210 and 2010.

    In 2011, NMS Capital Group, LLC, which was wholly
owned by Saliba, purchased MCA Securities, LLC, and
changed its name to NMS Capital Securities. MCA, now
NMS Securities, was a member of FINRA, a securities
industry self-regulatory organization registered with the
SEC under Section 15A of the Securities Exchange Act of
1934. NMS Securities submitted a Continuing Member
Application (“CMA”) to request approval of the change in
ownership. FINRA discovered that NMS Securities had
failed to disclose that another registered investment advisor
owned by Saliba, NMS Capital Asset Management, was
being investigated by the SEC for deficiencies in its
compliance with securities laws. FINRA imposed Interim
Restrictions on NMS Securities. While the Interim
Restrictions were in effect, Saliba signed agreements with
investment banking clients on behalf of NMS Securities, and
engaged in other activities. FINRA began an investigation
into whether Saliba had violated the Interim Restrictions,
and a FINRA panel found that Saliba had violated FINRA
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     SALIBA V. USSEC                        3

Rules 2010 and 8210. The SEC upheld FINRA’s findings
and conclusions as to two bars imposed as a result of Saliba’s
violations of the Interim Restrictions and participation in
providing backdated compliance forms to FINRA. The SEC
also sustained FINRA’s findings that Saliba had violated
FINRA Rules 8210 and 2010 by testifying falsely about and
failing to produce his computers.

    The panel applied the test from Bennett v. Spear, 520
U.S. 154 (1997), to determine whether the SEC’s order was
final. The panel held that because the court could review
only a “final order” of the SEC under 15 U.S.C. § 78y(a),
there was no jurisdiction to review whether the SEC had
substantial evidence to find that Saliba violated FINRA
Rules 8210 and 2010 by failing to produce and testify
truthfully about his computers because the sanction for this
violation was still pending before FINRA. However, the
panel further held that the SEC’s determinations concerning
the sanction of two industry bars did constitute a final order
for the purposes of establishing jurisdiction.

    The panel denied Saliba’s petition for review of the
SEC’s decision to affirm those two sanctions. Specifically,
the panel held that the SEC did not abuse its discretion in
upholding FINRA’s imposition of a bar preventing Saliba
from associating with FINRA member firms based on
Saliba’s violation of the Interim and Revised Restrictions
and FINRA Rule 2010. Saliba waived his ability to
challenge the SEC’s finding that he violated FINRA Rule
2010 by violating the Interim Restrictions and Revised
Restrictions when he failed to raise his argument before the
SEC. The panel also held that the SEC did not abuse its
discretion in upholding FINRA’s imposition of a bar based
on Saliba’s admitted violation of FINRA Rule 2010 by
backdating firm compliance documents. The SEC was
4                   SALIBA V. USSEC

required to give deference to FINRA’s findings, including
its findings that NMS Securities’s CCO Tabizon and
Saliba’s accounts were not credible. Furthermore, it was
reasonable for the SEC to conclude that this was egregious
conduct that warranted a bar to protect the public.


                       COUNSEL

Alan M.Wolper (argued), Christiane McKnight, and Heidi
E. VonderHeide, Ulmer & Berne LLP, Chicago, Illinois, for
Petitioner.

Kerry J. Dingle (argued), Senior Litigation Counsel; Tracey
A. Hardin, Assistant General Counsel; John W. Avery,
Deputy Solicitor; Dan M. Berkovitz, General Counsel;
Securities and Exchange Commission, Washington, D.C.;
for Respondent.


                        OPINION

EBEL, Circuit Judge:

    Petitioner Trevor Saliba seeks review of a determination
by the United States Securities and Exchange Commission
(“the Commission”) sustaining two industry bars imposed
by the Financial Industry Regulatory Authority (“FINRA”)
against him and a separate finding that he violated FINRA
Rules 8210 and 2010.

    Because we may review only a “final order” of the
Commission under 15 U.S.C. § 78y(a), we conclude that we
lack jurisdiction to review whether the Commission had
substantial evidence to find that Saliba violated FINRA
                     SALIBA V. USSEC                        5

Rules 8210 and 2010 by failing to produce and testify
truthfully about his computers because the sanction for this
violation is still pending before FINRA. However, we
further find that the Commission’s determinations
concerning the two industry bars do constitute a final order
for the purposes of establishing jurisdiction, and we DENY
Saliba’s petition for review of the Commission’s decision to
affirm those sanctions.

              FACTUAL BACKGROUND

A. Facts Relevant to CMA Process and Interim
   Restrictions

    In 2011, NMS Capital Group, LLC, which was wholly
owned by Trevor Saliba, purchased a firm known as MCA
Securities, LLC (“MCA”), and changed its name to NMS
Capital Securities (“NMS Securities”). MCA, now NMS
Securities, was a member of FINRA, a securities industry
self-regulatory organization registered with the Commission
under Section 15A of the Securities Exchange Act of 1934.
To comply with FINRA rules, NMS Securities submitted a
Continuing Member Application (“CMA”) to FINRA’s
Membership Application Program Group (“MAP”) to
request approval of the change in ownership. While
considering the application, FINRA discovered that NMS
Securities had failed to disclose that another registered
investment advisor owned by Saliba, NMS Capital Asset
Management, was being investigated by the Commission for
deficiencies in its compliance with federal securities laws.
Accordingly, FINRA determined that it “lack[ed] sufficient
information at this stage of the application review process to
determine whether the [f]irm meets each standard in NASD
Rule 1014.” As a result, on August 15, 2012, FINRA
imposed “interim restrictions” on NMS Securities
prohibiting the firm from (1) “[p]ermitting Trevor Saliba
6                    SALIBA V. USSEC

from acting in any principal and/or supervisory capacity;”
(2) “[a]dding any new lines of business[], offices or
personnel;” and (3) “[c]onducting a securities business on
behalf of any affiliated entity directly or indirectly owned or
controlled . . . by Trevor Saliba.”

    Saliba sought clarification of the restrictions and
requested a meeting with FINRA. At that meeting, Saliba
expressed his desire to maintain some financial control of
NMS Securities, and he informed FINRA that he wanted
NMS Securities to hire additional operations and compliance
personnel. On October 17, 2012, MAP amended the Interim
Restrictions to permit Saliba to engage in certain limited
principal activities (“Revised Restrictions”):

       1. Mr. Saliba is permitted to act in a limited
          capacity with respect to supporting the
          following financial functions of the Firm:
          invoice      approval,     payment       of
          bills/corporate expenses, check writing,
          personal contributions of operating capital
          to the Firm, and oversight of corporate
          budgeting. Such supporting role[s] would
          be subject to the oversight of the Firm’s
          designated Financial and Operations
          Principal, Bradford R. Dooley (CRD
          4308078), as appropriate; and

       2. The Firm is permitted to add two
          (2) additional   operational    support
          personnel provided that such personnel
          will only be permitted to support Firm
          operations, compliance and supervision
          functions, and will not be permitted to
          serve in any type of marketing, sales or
                      SALIBA V. USSEC                         7

           business development capacity, or in any
           other capacity.

B. Conduct at Issue

   i. Potential violations of the Interim Restrictions

    Between August 30, 2012, and May 1, 2013—while the
Interim Restrictions were in effect—Saliba signed
engagement, placement, and selling agreements with
investment banking clients on behalf of NMS Securities.
These included placement agent agreements; fee
agreements; engagement agreements; and a selected dealer
agreement. Saliba signed these agreements as “Managing
Director,” “Senior Managing Director,” “CEO,” or
“Chairman” of the firm. Saliba did not disclose to FINRA
that he had signed these agreements.

    Saliba also participated in certain hiring activities for
NMS Securities. After the meeting with FINRA, Saliba
proceeded to hire a new CEO and interviewed at least one
other individual and negotiated regarding the individual’s
salary and performance bonus. Saliba also negotiated
payouts and employment terms for a number of independent
representatives hired by NMS Securities.

   ii. Backdated Compliance Documents

    In April 2013, in a routine examination of NMS
Securities unrelated to the Interim Restrictions, FINRA
requested that the firm produce certain compliance forms,
including attestations by registered representatives as to their
most recent outside business activities and private securities
transactions. NMS Securities retrieved and produced a
majority of the responsive forms, but included in this
production several February 2013 forms for certain
8                   SALIBA V. USSEC

representatives that were backdated. The firm’s former
CCO, Richard Tabizon, and Saliba recreated the forms by
having Saliba sign and backdate the forms to February 2013.
Tabizon later testified that a FINRA officer gave them
permission to do this, but FINRA did not find this testimony
to be credible.

    iii. Saliba’s Second Computer

    On June 21, 2013, FINRA denied NMS Securities’ CMA
and began an investigation into whether Saliba had violated
the Interim Restrictions. FINRA requested pursuant to
FINRA Rule 8210 that NMS Securities produce “[a]ny and
all computers and/or electronic storage devices” that Saliba
used for NMS Securities business. Saliba produced a single
laptop and testified that he had used only this particular
laptop for NMS Securities business since 2012. Emails
produced to FINRA later showed that Saliba purchased a
second laptop in May 2013 and had it set up with NMS
Securities files and software. Saliba had not produced this
laptop. FINRA retained a digital forensics expert to examine
the use of the NMS Securities laptop that had been produced.
The expert’s analysis showed that the laptop was used
almost daily prior to the purchase of the second laptop, and
its usage substantially declined after the purchase of the
second laptop.

C. Procedural History

    On March 24, 2016, FINRA’s Department of
Enforcement filed a complaint against Saliba, alleging,
among other things, that Saliba violated FINRA Rules 2010
and 8210 by violating the Interim Restrictions, testifying
falsely about and failing to produce his second laptop, and
backdating compliance forms. A FINRA hearing panel
found that Saliba had committed the charged violations. The
                     SALIBA V. USSEC                        9

panel imposed a single bar prohibiting Saliba from
associating with any FINRA member firm in any capacity.
The panel did not impose any fine or other monetary
sanction.

    Saliba appealed to the National Adjudicatory Counsel
(“NAC”), FINRA’s appellate forum for disciplinary matters.
The NAC sustained the findings that Saliba violated each of
the charged FINRA rules but modified the sanction in order
to impose three separate bars (all prohibiting Saliba from
associating with FINRA members) upon finding that
Saliba’s violations related to three separate subject matters:
(1) his violation of the Interim Restrictions; (2) his false
testimony regarding his computers, provision of falsified
memos, and failure to respond completely to FINRA’s
information requests regarding his computers; and (3) his
role in providing backdated compliance documents to
FINRA. Saliba then appealed the NAC’s findings to the
Commission pursuant to the Exchange Act. 15 U.S.C.
§ 78s(d).

    The Commission upheld FINRA’s findings and
conclusions as to the two bars imposed as a result of Saliba’s
violations of the Interim Restrictions and participation in
providing backdated compliance forms to FINRA. The
Commission also sustained FINRA’s finding that Saliba had
violated FINRA Rules 8210 and 2010 by testifying falsely
regarding his computers and failing to produce his second
computer, but remanded the corresponding sanction to
FINRA because further fact-finding was required on one of
the violations associated with this sanction, namely whether
Saliba violated Rules 8210 and 2010 by providing falsified
memos to FINRA. Saliba now challenges the Commission’s
findings upholding the two bars and the finding of a violation
10                    SALIBA V. USSEC

of Rules 8210 and 2010 for testifying falsely about and
failing to produce his computers.

                       DISCUSSION

A. Jurisdiction

   Both parties contend that this Court has jurisdiction to
consider all the issues raised by Saliba under the Exchange
Act, which states:

       A person aggrieved by a final order of the
       Commission entered pursuant to this chapter
       may obtain review of the order in the United
       States Court of Appeals . . . by filing in such
       court, within sixty days after the entry of the
       order, a written petition requesting that the
       order be modified or set aside in whole or in
       part.

15 U.S.C. § 78y(a)(1). Saliba timely filed a Petition for
Review of the Commission’s opinion within the sixty days
afforded to him and has been “aggrieved” by the opinion as
it has resulted in an “adverse effect in fact.” Chicago Bd.
Options Exch., Inc. v. S.E.C., 889 F.3d 837, 840 (7th Cir.
2018). The jurisdictional question here is whether the
Commission’s opinion constitutes a “final order” within the
meaning of the statute in light of the fact that the
Commission’s opinion affirmed two bars and remanded a
third bar for further proceedings by FINRA. We conclude
that the Commission’s opinion is a final order as to the two
industry bars sustained for Saliba’s violations of FINRA
Rule 2010 by defying the Interim Restrictions and
backdating compliance forms; however, the Commission’s
opinion is not a final order as to its determination that Saliba
violated FINRA Rules 8210 and 2010 by failing to produce
                     SALIBA V. USSEC                       11

his computers, because the sanction for this violation has
been remanded for further proceedings by FINRA.

    Because we have little guidance from precedent
specifically addressing this provision of the Exchange Act,
we apply the two-pronged test from the Supreme Court’s
decision in Bennett v. Spear, 520 U.S. 154 (1997), to
determine whether the Commission’s order is “final.” While
Bennett concerned a “final agency action” under the
Administrative Procedure Act (“APA”), 5 U.S.C. § 704, we
have previously held that the Bennett test may govern the
meaning of the word “final” for other analytically equivalent
federal jurisdictional statutes outside the APA. US W.
Commc’ns, Inc. v. Hamilton, 224 F.3d 1049, 1055 (9th Cir.
2000) (“‘[F]inal agency action’ under the APA is
analytically equivalent to a ‘final order’ under the Hobbs
Act. Thus, Bennett governs our understanding of ‘final
order’ for the purposes of the Hobbs Act as well.” (citation
omitted)); Whitman v. Am. Trucking Ass’ns, 531 U.S. 457,
478 (2001) (importing the meaning of “final” under the APA
to “final action” under the Clean Air Act).

    Under the Bennett test, an agency action is “final” if the
action (1) “mark[s] the consummation of the agency’s
decisionmaking process—it must not be of a merely
tentative or interlocutory nature,” and (2) is “one by which
rights or obligations have been determined, or from which
legal consequences will flow.” Bennett, 520 U.S. at 177–78
(citations and quotations omitted). In applying this test, we
look to factors such as whether the action “amounts to a
definitive statement of the agency’s position,” whether it
“has a direct and immediate effect on the day-to-day
operations” of the subject party, and if “‘immediate
compliance [with the terms] is expected.’” Or. Nat. Desert
Ass’n v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir. 2006)
12                   SALIBA V. USSEC

(alteration in original) (quoting Indus. Customers of Nw.
Utils. v. Bonneville Power Admin., 408 F.3d 638, 646 (9th
Cir. 2005)). We also “focus on the practical and legal effects
of the agency action: ‘[T]he finality element must be
interpreted in a pragmatic and flexible manner.’” Id.
(quoting Or. Nat. Res. Council v. Harrell, 52 F.3d 1499,
1504 (9th Cir. 1995)).

     i. The Commission’s opinion is a final order as to
        the two FINRA Rule 2010 violations for Saliba’s
        violation of the Interim Restrictions and
        backdating compliance forms and the
        corresponding bars.

    Applying Bennett, the Commission’s finding that Saliba
violated FINRA rules and is permanently barred from
associating from FINRA members marks the
“consummation of the decision-making process,” as to the
two FINRA Rule 2010 violations and the corresponding bars
because there is nothing left for the Commission to decide
and the Commission will not reconsider its decision without
a reversal from this Court.            Additionally, “legal
consequences flow” from the Commission’s opinion on
these issues as Saliba is currently barred from associating
with FINRA firms. These bars have “a direct and immediate
effect on the day-to-day operations” of his firm. Further, the
fact that one of the three sanctions reviewed in the opinion
has been remanded does not render the Commission’s entire
opinion not final. This Court has recognized that “the APA
defines ‘order’ broadly as ‘the whole or part of a final
disposition . . . of an agency in a matter other than
rulemaking.’” S. Cal. Aerial Advertisers’ Ass’n v. Fed.
Aviation Admin., 881 F.2d 672, 675 (9th Cir. 1989)
(omission in original) (quoting 5 U.S.C. § 551(6)). This
means that the issues for which the Commission issued
                         SALIBA V. USSEC                             13

sanctions may be considered a “final order” on their own as
part of a final disposition.

    As a practical matter, the Commission correctly notes
that our failure to review these sanctions now could
foreclose appellate review of these two bars in the future.
FINRA has broad discretion over disciplinary issues and
could decide to simply discontinue its pursuit of the
remanded sanction. See generally Wedbush Secs., Exchange
Act Release No. 78568, 2016 WL 4258143, at *16 (Aug. 12,
2016) (discussing FINRA’s “broad prosecutorial
discretion”). In such a scenario, the Commission would lack
the authority to issue a subsequent reviewable final order
because the Commission can only review actions by FINRA
specified in 15 U.S.C. § 78s(d)(1), such as imposing an
additional “final disciplinary sanction” on Saliba. 15 U.S.C.
§ 78s(d)(2). Thus, if we were to decline to review these bars
in this appeal, and FINRA declines to take further action,
Saliba would remain twice barred without the possibility of
judicial review of those bars. As we interpret the Bennett
test for finality “in a pragmatic and flexible manner,” Or.
Nat. Desert Ass’n, 465 F.3d at 982, this further reinforces
our conclusion that the Commission’s decision to affirm
these two sanctions constitutes a final order that we have
jurisdiction to review. 1




    1
       This conclusion also comports with analogy to the exception to the
final judgment rule allowing for the interlocutory appeal of injunctions
as Saliba’s bar can be analogized to an injunction. See 28 U.S.C.
§ 1292(a)(1).
14                    SALIBA V. USSEC

     ii. We lack jurisdiction to review the Commission’s
         finding that Saliba violated FINRA Rules 8210
         and 2010 by failing to produce and testify
         truthfully about his computers.

     As to the remaining issue—whether Saliba violated
FINRA Rules 8210 and 2010 by falsely testifying about and
failing to produce his computer—the jurisdictional analysis
is different because the corresponding sanction relating to
that violation was remanded by the Commission.
Nevertheless, the parties both maintain that this issue is still
part of a “final order.” Applying the Bennett test, the parties
conclude that the Commission’s opinion on this issue is the
consummation of the decision-making process because the
Commission will not reconsider whether this violation
occurred. This, however, ignores the fact that a sanction for
this violation is still being deliberated by FINRA. “[T]he
final agency action requirement ensures that courts do not
intrude on the agency’s turf and thereby meddle in the
agency’s ongoing deliberations.” S.F. Herring Ass’n v.
Dep’t of the Interior, 946 F.3d 564, 578 (9th Cir. 2019). If
we were to review and overturn this finding of a violation,
FINRA will have to scrap part of its deliberative process on
the sanction, which is the kind of disturbance the statute
seeks to avoid.

    Additionally, absent an attached sanction, the
Commission’s finding that Saliba violated Rules 8210 and
2010 by itself has no legal consequences for him and no
impact on the day-to-day operation of his firm. See Abbs v.
Sullivan, 963 F.2d 918, 926 (7th Cir. 1992) (Posner, J.)
(“Ordinarily,” a final agency action “means a final order
imposing some sort of sanction.”). The Commission’s only
argument that legal consequences flow from the mere
finding of a violation is that it may later be a factor weighing
                     SALIBA V. USSEC                        15

against another FINRA member’s application to associate
with Saliba. FINRA rules allow a member firm to apply to
associate with a barred individual such as Saliba. To do so,
the applicant firm must demonstrate that the proposed
association “is consistent with the public interest and the
protection of investors,” often by proposing a supervisory
plan and other protections. See By-Laws of the Corporation,
Fin.     Indus.    Reg.     Auth.,    art.    III,   § 3(d),
https://www.finra.org/rules-guidance/rulebooks/corporate-
organization/laws-corporation/printable; see also Frank
Kufrovich, Exchange Act Release No. 45437, 2002 WL
215446, at *4–5 (Feb. 13, 2002). The Commission’s finding
that Saliba committed the computer violation (in addition to
the violations for which he has already been sanctioned)
could potentially be relevant to FINRA’s consideration of
such an application because the Commission has held that
“the failure to provide truthful responses to requests for
information renders the violator presumptively unfit for
employment in the securities industry.” Geoffrey Ortiz,
Exchange Act Release No. 58416, 2008 WL 3891311, at *9
(Aug. 22, 2008).

    While this does present a potential scenario where the
finding of a violation alone could affect Saliba, this scenario
is speculative and insufficient to constitute “legal
consequences” under Bennett. See Fairbanks N. Star
Borough v. U.S. Army Corps of Eng’rs, 543 F.3d 586, 595
(9th Cir. 2008) (greater risk of future increased fines “does
not constitute a legal consequence” for judicial review
purposes). Currently, it is unknown if such an application
from a FINRA member firm is pending or if Saliba expects
to be associated with one. Additionally, even if such an
application was currently pending, the effect of Saliba’s
computer violation in the ensuing FINRA analysis is
unclear; it would not be dispositive in FINRA’s review of
16                        SALIBA V. USSEC

the application and could have almost no weight in that
determination, especially considering that Saliba has two
other violations that have warranted lifetime bars. Thus, we
remain unconvinced that legal consequences flow from the
finding of a mere violation of FINRA rules relating to the
nonproduction of a computer and failure to testify truthfully.
Under the Bennett test, the Commission’s decision on this
issue is not final. 2 This Court may still consider this issue in
a future appeal if Saliba timely petitions this Court from a
new final order of the Commission affirming a sanction for
this issue.

    Lastly, the Commission argues that under the most
natural reading of the statute’s phrase “obtain review of the
order,” the order would include all of the issues in the
Commission’s opinion. Aple Supp. Br. at 8 (citing Republic
of Sudan v. Harrison, 139 S. Ct. 1048, 1066 (2019)
(collecting cases “choosing the ‘more natural’ reading of a
statute”)). We disagree that this is the most natural reading
of the statute. The Commission essentially urges the
conclusion that if some of the issues in an order are final, we
can hear every single issue in an order—even those that are
not final. This seems contrary to the statute. If one truly
wanted to adopt this reading, the correct outcome would be

     2
       The Commission also argues that not reviewing this issue will
conflict with our policy disfavoring piecemeal appellate review, Cheng
v. Comm’r, 878 F.2d 306, 310 (9th Cir. 1989), because it could lead to a
later appeal from a new final order regarding the sanction for the
violation of Rules 8210 and 2010. But even if we did review all of the
issues before us, piecemeal appellate review could still result if Saliba
later appealed a new final order sustaining a sanction for the computer
violation. The only way to avoid piecemeal appellate review would be
to decline to hear any of the issues in the case until the final sanction is
resolved. Such a result is intolerable given the finality of the two
industry bars that currently affect Saliba.
                      SALIBA V. USSEC                          17

that if one of the issues is not final, then the entire order is
not final. As discussed earlier, this Court has previously
recognized that “the APA defines ‘order’ broadly as ‘the
whole or part of a final disposition . . . of an agency in a
matter other than rulemaking.’” S. Cal. Aerial Advertisers’
Ass’n, 881 F.2d at 675 (omission in original) (quoting
5 U.S.C. § 551(6)). Thus, we disagree with the Commission
and believe that we are free to review those issues that are
final and lack jurisdiction to hear the issues that are not final.

    In short, we exercise jurisdiction over Saliba’s
challenges to the two industry bars for his violations of
FINRA Rule 2010 for backdating compliance forms and for
violating the Interim Restrictions. We lack jurisdiction to
review whether substantial evidence supports the
Commission’s determination that Saliba violated FINRA
Rules 8210 and 2010 by testifying falsely about and failing
to produce his computers.

B. The Commission did not abuse its discretion in
   upholding FINRA’s imposition of a bar preventing
   Saliba from associating with FINRA member firms
   based on Saliba’s violations of the Interim and
   Revised Restrictions and FINRA Rule 2010.

    i. Saliba waived his ability to challenge the
       Commission’s finding that he violated FINRA
       Rule 2010 by violating the Interim Restrictions
       and Revised Restrictions.

   Saliba first argues that the Commission lacked
substantial evidence to find that he violated FINRA Rule
2010 by violating the Interim Restrictions and Revised
Restrictions (collectively, “the Restrictions”) because Saliba
mistakenly believed he was complying with the Revised
Restrictions in good faith. We conclude Saliba waived this
18                   SALIBA V. USSEC

argument by failing to urge this argument before the
Commission. According to the Exchange Act, this Court
may not consider an “objection to an order or rule of the
Commission . . . unless it was urged before the Commission
or there was reasonable ground for failure to do so.”
15 U.S.C. § 78y(c)(1).      In Saliba’s brief before the
Commission, he conceded the violation of Rule 2010 and
only argued against the resulting sanction due to mitigating
factors. He offers no reasonable grounds for his failure to
raise this issue.

     ii. In light of this violation of FINRA Rule 2010, the
         Commission did not abuse its discretion in
         imposing a bar.

    Saliba next argues that the Commission abused its
discretion in upholding a bar prohibiting him from
associating with FINRA member firms for his violation of
the Interim and Revised Restrictions and Rule 2010. We
disagree and deny Saliba’s petition for review of the
Commission’s decision to affirm the sanction. Despite
Saliba’s claims of confusion as to the requirements, the
Commission found that Saliba’s intentional and numerous
violations of the Interim Restrictions over a period of ten
months were egregious and warranted a bar to protect the
public as it had lost “confidence in Saliba’s ability to comply
with the rules and regulations applicable to securities
professionals.” See Aaron v. SEC, 446 U.S. 680, 701 (1980);
Krull v. SEC, 248 F.3d 907, 915 (9th Cir. 2001). The
Commission’s decision sustaining Saliba’s bar was not
egregious or oppressive and finds sufficient support in the
record; therefore, the Commission did not abuse its
discretion. See 15 U.S.C. § 78s(e)(2).
                     SALIBA V. USSEC                      19

C. The Commission did not abuse its discretion in
   upholding FINRA’s imposition of a bar based on
   Saliba’s admitted violation of FINRA Rule 2010 by
   backdating firm compliance documents.

    Saliba next contends that the Commission abused its
discretion in upholding the imposition of a second bar
against him for his violation of FINRA Rule 2010 by
backdating of firm compliance forms. For this bar, Saliba
concedes that his backdating of compliance forms violated
FINRA Rule 2010. Saliba’s argument as to why the bar is
excessive is that the Commission erred in not crediting his
testimony and the testimony of his former CCO, Tabizon,
that Tabizon had instructed Saliba to backdate the forms
after receiving permission from FINRA.

     This argument fails because the Commission was
required to give deference to FINRA’s credibility findings—
including its findings that Tabizon and Saliba’s accounts
were not credible. Jon R. Butzen, Exchange Act Release No.
36512, 1995 WL 699189, at *2 & n.7 (Nov. 27, 1995).
Furthermore, even accepting their accounts, an industry bar
still would not amount to an abuse of discretion as Saliba
admitted in his testimony that he knew that backdating the
documents was wrong, and yet he proceeded anyway. It was
reasonable for the Commission to conclude that this was
egregious conduct that warranted a bar to protect the public.
The Commission did not abuse its discretion in upholding an
industry bar for this conduct.

                     CONCLUSION

    We deny Saliba’s petition for review as to the
Commission’s decision sustaining two bars. We lack
jurisdiction to review the Commission’s finding that Saliba
20                 SALIBA V. USSEC

violated FINRA Rules 8210 and 2010 by testifying falsely
about and failing to produce his computers.

    Petition for review DENIED in part and DISMISSED
in part.